            Case 2:19-cr-00192-JCM-VCF Document 27 Filed 06/11/20 Page 1 of 3



 1   NICHOLAS A. TRUTANICH
     United States Attorney
 2   District of Nevada
     Nevada Bar No. 13644
 3   CHRISTOPHER BURTON
     Assistant United States Attorney
 4   Nevada Bar Number 12940
     501 Las Vegas Boulevard S.
 5   Suite 1100
     Las Vegas, Nevada 89101
 6   Phone; 702-388-6366
     Christopher.Burton4@usdoj.gov
 7   Representing the United States of America

 8                              UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEVADA
 9
      UNITED STATES OF AMERICA,
10                                                     Case No. 2:19-cr-00192-JCM-VCF
                              Plaintiff,
11                                                     STIPULATION FOR A PROTECTIVE
                   vs.                                 ORDER
12
      JESSE MAI,
13
                              Defendants.
14

15          The parties, by and through the undersigned, respectfully request that the Court issue

16   an Order protecting from disclosure to the public, or any third party not directly related to

17   this case, any documents, recordings, or other tangible things produced by the Government

18   during discovery under Bates stamp number PO 1 (the “Protected Material”). The parties

19   state as follows:

20          1.      The indictment in the above-referenced case first issued on July 31, 2019.

21          2.      Trial is currently set for December 14, 2020, in the above-referenced case. The

22   Government desires and intends to continue producing discovery, including that discovery

23   designated by Bates stamp numbers PO 1, as soon as possible.

24

                                                   1
           Case 2:19-cr-00192-JCM-VCF Document 27 Filed 06/11/20 Page 2 of 3



 1          3.      The indictment in this case arises out of allegations of the distribution of

 2   controlled substances, and conspiracy to commit the same, of certain controlled substances by

 3   defendants to patients at the Mai Family Clinic. The Protected Material includes medical files of

 4   certain patients from that clinic, containing medical and personal identifying information that

 5   should not be publicly available, unless necessary at a hearing or trial.

 6          4.      In order to protect such privacy interests of individuals, the parties intend to

 7   restrict access to the Protected Material in this case to the following individuals: the

 8   defendants, attorneys for all parties, and any personnel that the attorneys for all parties

 9   consider necessary to assist in performing that attorney’s duties in the prosecution or

10   defense of this case, including investigators, paralegals, support staff, and any other

11   individuals specifically authorized by the Court (collectively, the “Covered Individuals”).

12          5.      Without leave of Court, the Covered Individuals shall not:

13                  a.     make copies for, or allow copies of any kind to be made by any other

14                         person of the Protected Material in this case;

15                  b.     allow any other person to read, listen, or otherwise review the

16                         Protected Material;

17                  c.     use the Protected Material for any other purpose other than

18                         preparing to defend against or prosecute the charges in the Indictment

19                         or any further superseding indictment arising out of this case; or

20                  d.     attach the Protected Material to any of the pleadings, briefs, or other

21                         court filings except to the extent those pleadings, briefs, or filings are

22                         filed under seal.

23          6.      Nothing in this stipulation is intended to restrict the parties’ use or introduction

24   of the Protected Material as evidence at trial or support in motion practice.

                                                     2
           Case 2:19-cr-00192-JCM-VCF Document 27 Filed 06/11/20 Page 3 of 3



 1          7.     The parties shall inform any person to whom disclosure may be made pursuant

 2   to this order of the existence and terms of this Court’s Order.

 3          8.     Should a reasonable need for this protective order cease to exist on grounds

 4   other than a Covered Individual or some other person violating or circumventing its terms,

 5   the parties will move for its dissolution for the Court’s consideration.

 6          9.     This Court retains jurisdiction as to any enforcement of this protective order.

 7          10.    The parties may modify this stipulation in writing if needed.

 8          11.    The defendant, through his or her respective counsel’s signature below, hereby

 9   stipulates to this protective order in each of the above-referenced cases.

10   Dated this 11th day of June, 2020

11          Respectfully submitted,
                                                 For the United States of America:
12                                               NICHOLAS A. TRUTANICH
                                                 United States Attorney
13
                                                        /s/
14                                               CHRISTOPHER BURTON
                                                 Assistant United States Attorney
15
                                                 For Defendant Jesse Mai
16

17                                                      /s/
                                                 MARGARET LAMBROSE
18                                               Assistant Federal Public Defender

19   IT IS SO ORDERED:

20                                                                6-11-2020
     ________________________________________                   _________________
21   HONORABLE CAM FERENBACH                                    Date
     United States Magistrate Judge
22

23

24

                                                    3
